Case 7:19-cr-01403 Document1 Filed on 07/12/19 in TXSD Page 1 of 2

AO 91 Rev, 11/11) Criminal Complaint

United statee District Gout
UNITED STATES DISTRICT COURT  “uhomBeustofteas’
for the JUL 12 2013

Southern District of Texas
David J. Brad joy, C Glerk

 

 

 

United States of America J /
Vv. ) Uf
tA _ _
Jeanette Zamora ) Case No. d- / q / G / AK
ASG NOB: 446 3
)
)
Defendani(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of July 12, 2019 in the county of Hidalgo in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
21 USC 841 Knowingly and Intentionally Possess with Intent to Distribute a Controlled

Substance, that is Approximately 1.137 Kilograms of Heroin, a Schedule |
Controlled Substance Under the Controlled Substances Act

This criminal complaint is based on these facts:

See Attachment A

M Continued on the attached sheet.

—z.. Aw

Complainant \ signature

Raul ws TFO Dea

Printed name and title

 

   
   

Pleas ang Ak asi cigin, te
ore me an sign ia my oresence.

ae ET, nv
Date: 07/12/2019 «6 om fo }
ee Judge’s signature UL”

City and state: McAllen, Texas Magistrate Judge

Printed name and title
Case 7:19-cr-01403 Document 1 ‘Filed on 07/12/19 in TXSD Page 2 of 2

ATTACHMENT A

On July 11, 2019, Texas State Trooper Priscilla Gonzalez conducted a traffic stop on a
2009 Saturn Vue (TX LP’s 42521V7) for obstructed license plates in Weslaco, Texas. During her
interview, Trooper Gonzalez asked the female driver, later identified as Jeanette Zamora (hereafter
ZAMORA), for verbal consent to search her vehicle. After ZAMORA agreed to the consent,
Trooper Gonzalez searched the vehicle and located a.brown in color tape wrapped rectangular
bundle inside a cookie box that was in the rear seat. Trooper Gonzalez requested a K9 and shortly
after Pharr Police K9 Officer Daniel Calvillo arrived on scene. K9 Officer Calvillo ran K9 Gemma
in which K9 Gemma positively alerted to the presence of narcotics on the same box of cookies
that was in the back seat. Trooper Gonzalez transported ZAMORA to the DEA McAllen District
Office where Task Force Officer R. Campos read ZAMORA her Miranda Rights in English.

After ZAMORA agreed to speak to officers without her attorney present, she advised
agents that she had gone to Nuevo Progreso, Mexico earlier in the morning. ZAMORA stated that
in Mexico she met with a friend of hers that worked in Mexico and was asked to take a bag into
the United States as a favor. During the interview, ZAMORA admitted that she knew that she was
smuggling pills into the United States and was later supposed to receive a $500 payment after a

second exchange.
